Title: From Thomas Jefferson to Jean Baptiste Ternant, 22 June 1792
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Sir
Philadelphia June 22d: 1792.

I have the honor to inclose you a letter from the Secretary of the Treasury, covering the extract of one from a custom house officer, complaining of a practice of the Consul of France at Norfolk, which tends to defeat the Execution of the revenue laws, to which I take the liberty of asking your attention, and am, with entire respect and esteem, Sir, Your most obedient, and most humble servant,
